Fitzsimons, J.
This action is based upon an undertaking given to obtain a warrant of attachment.
The defendants were the sureties. They appeared by different attorneys, filed separate answers, made motions separately, and finally made separate offers of judgment, which were accepted by plaintiffs. Plaintiffs then obtained an order severing the action and granting two bills of costs. From said orders this appeal is taken.
The plaintiffs had the right to tax only one bill of costs. The fact that defendants appeared by different attorneys and served separate answers, does not alter this rule. Mechanics’, etc., Bank v. Winant, 16 N. Y. St. Repr. 904.
The same rule does not apply to parties defendant. The Code, in certain cases, authorizes the taxation of more than one bill of costs against parties plaintiff in favor of parties defendant.
The orders appealed from are reversed, without costs.
For our power to reverse said orders without costs, see 20 Hun, 518.
Ehrlich, Ch. J., concurs.
Orders reversed.